The tax components of capital shown in the following table represent distribution requirements the Fund must satisfy under the income tax regulations, losses the Fund may be able to offset against income and gains realized in future years and unrealized appreciation or depreciation of securities and other investments for federal income tax purposes. Net Unrealized Depreciation Based on Cost of Securities and UndistributedUndistributed Accumulated Other Investments Net Investment Long-Term Loss for Federal Income Income Gain Carryforward1,2,3,4 Tax Purposes $357,854 $— $6,668,573 $8,690,528 1. As ofMarch 31, 2011, the Fund had $6,172,046 of net capital loss carryforwards available to offset future realized capital gains, if any, and thereby reduce future taxable gain distributions.As ofMarch 31, 2011, details of the capital loss carryforwards were as follows: Expiring 2015 $ 173 2016 596,725 2017 1,563,197 2018 3,483,605 2019 528,346 Total $6,172,046 2. As ofMarch 31, 2011, the Fund had $496,527 of post-October losses available to offset future realized capital gains, if any. Such losses, if unutilized,will expire in 2020. 3. During the fiscal year endedMarch 31, 2011, the Fund did not utilize any capital loss carryforward. 4. During the fiscal year endedMarch 31, 2010, the Fund did not utilize any capital loss carryforward.
